



Exhibit 10.25


SYNOVUS FINANCIAL CORP.
Annual Base Salaries for Named Executive Officers




Set forth below are the base salaries for persons identified as “named executive
officers” of Synovus Financial Corp. for the year ended December 31, 2019, as
approved by the Compensation Committee of the Board of Directors:


 
 
 
 
 
 
Name
Title
Base Salary
 
 
 
Kessel D. Stelling
Chairman and Chief Executive Officer
$
1,125,000
 
 
Kevin S. Blair
President and Chief Operating Officer
695,250
 
 
Andrew J. Gregory, Jr.
Executive Vice President and Chief Financial Officer
475,000
 
 
Kevin J. Howard
Executive Vice President and Chief Wholesale Banking Officer
463,500
 
 
Mark G. Holladay
Executive Vice President and Chief Risk Officer
409,902
 
 
Robert W. Derrick
Executive Vice President and Chief Credit Officer
329,600
 
 








